Exhibit 10.2

IBM Credit LLC

January 26, 2004

 

Mr. Mark Hirschhorn

Datatec Industries, Inc.

23 Madison Road

Fairfield, NJ 07004

Dear Mr. Hirschhorn:

We are here to inform you that your current credit line of $25,000,000.00 has
been temporarily increased to $26,000,000.00 based upon recent advance requests
needed to fund payroll and other company expenses presented in excess of the
$25,000,000.00 credit line. This temporary increase is effective for the period
beginning January 23, 2004 and ending February 29, 2004. On March 1, 2004 your
credit line will be reduced back to $25,000,000.00.



All financing provided to you by IBM Credit LLC under this temporary portion of
the credit line and the base portion of the credit line are subject to the terms
and conditions of the Inventory and Working Capital Financing Agreement (as
amended from time to time) executed on November 10, 2000 and any other
agreements executed by Datatec Industries, Inc. and IBM Credit LLC.



If you have any questions regarding this information, please call Bruce Gordon
at (914) 765-6232 or Amy Baker at (800) 678-6900 ext. 7990.

Sincerely,

Acknowledged and Agreed to:

   

/s/ Kimberly Ramirez

/s/ Mark Hirschhorn

Kimberly Ramirez

Mark Hirschhorn

Loan Manager

CFO

 